289 F.2d 937
LEMPCO PRODUCTS, INC., Plaintiff-Appelleev.H. D. HILL, d/b/a Hill Motors and Hill Motor Rebuilding, Defendant-Appellant.
No. 14324.
United States Court of Appeals Sixth Circuit.
May 17, 1961.

Roger B. McCormick, Hartford, Conn., Teller & McCormick, Hartford, Conn., and Charles Marshall Hogan, Cincinnati, Ohio, on brief, for appellant.
William S. Rambo, Columbus, Ohio, Mahoney, Miller & Rambo, Columbus, Ohio, on brief, for appellee.
Before MILLER, Chief Judge, and McALLISTER and CECIL, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on the record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed on the findings of fact, conclusions of law, and the opinion of Judge Kloeb, reported in 181 F.Supp. 789.